DETAILED ACTION
Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. The applicant argues that “Kim fails to teach or suggest a REBCO superconducting tape that is wound into a coil with no additional insulation, as required by Applicant's claims. Instead, Kim relates to "a superconducting coil having a structure in which an insulation layer electrically insulates the space between adjacent wound wires." (Kim at Abstract). For at least this reason, Applicant's claims are novel over Kim.” This argument is not persuasive because Kim does not include no additional insulation besides what is already present. The claim language is broad enough for Kim to still apply.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (US 2019/0074118).
In re claim 1, Kim, in figures 1-11, discloses a coil for a superconducting magnet comprising: a rare earth barium copper oxide (REBCO) superconducting tape (superconducting layer discussed in paragraph 60); and a thin resistive layer of copper oxide, Cr, Ni, or Ni-P (buffer layer formed of metal oxide see paragraph 60) substantially coated onto the REBCO superconducting tape, wherein the coated REBCO 
In re claim 7, Kim, in figures 1-11, discloses that the thin resistive layer comprises copper oxide (a metal oxide layer can be used; this inherently includes copper oxide; see paragraph 60), and the magnet further comprises a stainless steel layer (112; see paragraph 60) attached to the REBCO superconducting tape.
In re claim 8, Kim, in figures 1-11, discloses the resistive layer. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, resistive layer, does not depend on its method of production, i.e. plating or vapor deposition. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 9, 11-16, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0074118).
In re claim 9, Kim teaches a coil for a superconducting magnet comprising: a REBCO superconducting tape (superconducting layer discussed in paragraph 60); and a stainless steel tape (112; see paragraph 60), wherein the stainless steel tape comprises a plating layer of nickel or copper (buffer layer formed of metal oxide see paragraph 60; this includes the claimed metals since they form oxides), and wherein the REBCO superconducting tape together with the stainless steel tape interlay are wound into a coil with no additional insulation (no additional insulation besides what is shown is present; as seen in figure 1). Kim does not teach an additional superconducting layer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have added another superconducting layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, page 2, line 8, applicant has not disclosed any criticality for the claimed limitations.
In re claims 3 and 11-12, Kim teaches the thin resistive layer and stainless steel tape but does not explicitly discuss the claimed thickness. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen the claimed value for the thickness of the resistive layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 
In re claims 4-6 and 13-16 the claims compare the turn to turn resistivity of the invention to another device with specific resistivity value ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen the best range for turn to turn resistivity values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, bottom of page 6 or page 8, applicant has not disclosed any criticality for the claimed limitations.
In re claims 25-26, Kim teaches the claimed coil but does not teach more than one coil. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated the coil of Kim, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837